IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 96-40257
                          Conference Calendar



JERRY E. EASLEY,

                                           Plaintiff-Appellant,


versus

BRIAN W. RODEEN, ET AL.

                                           Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. C-92-CV-323
                        - - - - - - - - - -
                          October 23, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Jerry E. Easley, # 421286, appeals the denial of his motion

for appointment of counsel in this 42 U.S.C. § 1983 civil rights

action.   The district court did not abuse its discretion in

denying counsel.     See Jackson v. Dallas Police Dep't, 811 F.2d
260, 261 (5th Cir. 1986).

     AFFIRMED.



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.